Case 4:19-cv-00180-ALM-KPJ Document 169-2 Filed 10/25/19 Page 1 of 3 PageID #: 3841




                               Exhibit 2
Case 4:19-cv-00180-ALM-KPJ
            Case 1:18-cv-00681-RJL
                             Document
                                   Document
                                      169-2 80
                                            FiledFiled
                                                  10/25/19
                                                       09/05/19
                                                             Page
                                                                Page
                                                                  2 of 13 of
                                                                          PageID
                                                                             2   #: 3842
Case 4:19-cv-00180-ALM-KPJ
            Case 1:18-cv-00681-RJL
                             Document
                                   Document
                                      169-2 80
                                            FiledFiled
                                                  10/25/19
                                                       09/05/19
                                                             Page
                                                                Page
                                                                  3 of 23 of
                                                                          PageID
                                                                             2   #: 3843
